Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barua (US Pub. 2021/0049244).

As per claim 1, Barua discloses a system comprising: 

a memory module configured to store a computer model of a part for manufacturing with an additive manufacturing machine [Fig. 5; Computer data store 526; para 0001, 0033-0035; “Additive manufacturing (AM) processes are used to fabricate precision three-dimensional components from a digital model.”]; and 

a processor communicatively coupled to the memory module and configured to: 

receive, from the memory module, the computer model of the part [Fig. 3, 5; para 0001, 0020; a digital model], 

discretize the computer model of the part into a mesh including a plurality of nodes [Fig. 3, 5; para 0021; claim 1; discretizing a defined geometry into a mesh including a plurality of nodes], 

predict a deformation behavior the plurality of nodes of the mesh under a simulated sintering process [Fig. 3, 5; para 0022; claim 1; predicting a distortion of a position of each node of the plurality of nodes], 

determine a buckling factor for the part based on the predicted deformation behavior of the mesh [Fig. 3, 5; para 0026-0032; determining a scaling factor 522; the distortion and correction module uses the scaling factor to determine the adjustment], 

determine whether the buckling factor exceeds a threshold, in response to determining that the buckling factor exceeds the threshold, export the computer model to the additive manufacturing machine for pre-build processing [Fig. 3, 5; para 0026-0032; a pre-set tolerance and determination whether the predicted distortion (i.e., the scaling factor) for each node will exceed the pre-set tolerance; if it does, a nodal position adjustment process is executed to determine an adjusted pre-distortion position for each node], and 

in response to determining that the buckling factor does not exceeds the threshold, output, to a display of the system, at least one of an alert that the part is unstable or the buckling factor [Fig. 5, 7; an output device 750; para 0033, 0043; user interface and display the data and/or recommendations].


As per claim 13, Barua discloses a method comprising: 

receiving, from a memory module, a computer model of a part [Fig. 3, 5; para 0001, 0020; a digital model]; 

discretizing, with a computing device, the computer model of the part into a mesh including a plurality of nodes [Fig. 3, 5; para 0021; claim 1; discretizing a defined geometry into a mesh including a plurality of nodes]; 26Docket No.: 119782-1048 / 509793 

predicting a deformation behavior the plurality of nodes of the mesh under a simulated sintering process [Fig. 3, 5; para 0022; claim 1; predicting a distortion of a position of each node of the plurality of nodes]; 

determining a buckling factor for the part based on the predicted deformation behavior of the mesh [Fig. 3, 5; para 0026-0032; determining a scaling factor 522; the distortion and correction module uses the scaling factor to determine the adjustment]; 

determining whether the buckling factor exceeds a threshold [Fig. 3, 5; para 0026-0032; a pre-set tolerance and determination whether the predicted distortion (i.e., the scaling factor) for each node will exceed the pre-set tolerance]; 

in response to determining that the buckling factor exceeds the threshold, exporting the computer model to an additive manufacturing machine for pre-build processing [Fig. 3, 5; para 0026-0032; a pre-set tolerance and determination whether the predicted distortion (i.e., the scaling factor) for each node will exceed the pre-set tolerance; if it does, a nodal position adjustment process is executed to determine an adjusted pre-distortion position for each node]; and 

in response to determining that the buckling factor does not exceeds the threshold, outputting on a display at least one of an alert that the part is unstable or the buckling factor [Fig. 5, 7; an output device 750; para 0033, 0043; user interface and display the data and/or recommendations].
As per claim 19, Barua discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method comprising: 

receiving, from a memory module, a computer model of a part [Fig. 3, 5; para 0001, 0020; a digital model]; 27Docket No.: 119782-1048 / 509793 

discretizing, with a computing device, the computer model of the part into a mesh including a plurality of nodes [Fig. 3, 5; para 0021; claim 1; discretizing a defined geometry into a mesh including a plurality of nodes]; 

predicting a deformation behavior the plurality of nodes of the mesh under a simulated sintering process [Fig. 3, 5; para 0022; claim 1; predicting a distortion of a position of each node of the plurality of nodes]; 

determining a buckling factor for the part based on the predicted deformation behavior of the mesh [Fig. 3, 5; para 0026-0032; determining a scaling factor 522; the distortion and correction module uses the scaling factor to determine the adjustment]; 

determining whether the buckling factor exceeds a threshold [Fig. 3, 5; para 0026-0032; a pre-set tolerance and determination whether the predicted distortion (i.e., the scaling factor) for each node will exceed the pre-set tolerance]; 

in response to determining that the buckling factor exceeds the threshold, exporting the computer model to an additive manufacturing machine for pre-build processing [Fig. 3, 5; para 0026-0032; a pre-set tolerance and determination whether the predicted distortion (i.e., the scaling factor) for each node will exceed the pre-set tolerance; if it does, a nodal position adjustment process is executed to determine an adjusted pre-distortion position for each node]; and 

in response to determining that the buckling factor does not exceeds the threshold, outputting on a display at least one of an alert that the part is unstable or the buckling factor [Fig. 5, 7; an output device 750; para 0033, 0043; user interface and display the data and/or recommendations].


As per claims 2 and 14, Barua discloses wherein the buckling factor defines a minimum load at which the part becomes unstable [para 0026-0032; scaling factor being more than or less than the tolerance].

As per claim 3, Barua discloses wherein the load is a force due to gravity on a portion of the part situated above a lower portion of the part [Fig. 1A-1B, 2A-2C; para 0016, 0022; claim 7].

As per claims 4, 15, and 20, Barua discloses wherein the processor is further configured to generate for display a buckling mode shape of the part, wherein the buckling mode shape illustrates a buckling event of one or more portions of the modelled part [Fig. 1A-2C, 5, 7; an output device 750; para 0033, 0043; user interface and display the data and/or recommendations].

As per claims 8 and 16, Barua discloses wherein the buckling mode shape identifies one or more suggested portions of the part to add support material to reduce the predicted deformation behavior of the part [para 0020, 0022-0024].

As per claims 9 and 17, Barua discloses wherein the processor is configured to predict the deformation behavior of the mesh under the simulated sintering process includes implementing a finite element analysis of the mesh [Fig. 3, 5; para 0022; claim 1; predicting a distortion of a position of each node of the plurality of nodes].

As per claim 11, Barua discloses wherein the part is a green part and the computer model is parameterized to digitally represent a composition and structure of the green part [Fig. 3, 5; para 0021; claim 1; discretizing a defined geometry into a mesh including a plurality of nodes].

As per claims 12 and 18, Barua discloses wherein the pre-build processing includes a process to pre-distort the computer model of the part based on the predicted deformation behavior such that a desired sintered part can be achieved after sintering [abstract; para 0026-0029; pre-distortion].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barua (US Pub. 2021/0049244) in view of Novick et al (US Pub. 2021/0283835; hereinafter Novick).

As per claim 5, Barua discloses the invention substantially. Barua does not specifically disclose regarding a heat map. But a heat map with a scaling factor (i.e., buckling factor) is well known in the art. However, Novick clearly discloses applying a scaling factor to output a heat map modulation [para 0045].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a three-dimensional printing system utilizing a scaling factor.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barua (US Pub. 2021/0049244) in view of Sims et al (US Pub. 2020/0064812; hereinafter Sims).

As per claims 6-7 and 10, Barua discloses the invention substantially. Barua does not specifically disclose regarding simulation (but Barua knows about it – para 0024). Use of a simulation in a three-dimensional printing system is well known. However, Sims clearly discloses optimizing an additive manufacturing through the simulated deformation of an object to be manufactured [para 0002, 0011, 0016, 0040, 0043-0044, 0067].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a three-dimensional printing system utilizing discretization of a digital model to produce an altered digital model.


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20220143694 discloses an additive manufacturing system and method for compensating a geometry of a workpiece for sintering-induced distortion.
B. US-20220004678 discloses an additive manufacturing utilizing buckling safety factor and eigenvalues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116